                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MEINEKE FRANCHISOR SPV, LLC,

                       Plaintiff,                                 8:18CV433

           v.

CALM 3322, INC.; CALM 4839, INC.;                         ORDER APPROVING
                                                             STIPULATED
CHARLES OLSON; MIDTOWN                                  PERMANENT INJUNCTION
AUTOMOTIVE SERVICE AND
EXHAUST, INC.; and ELITE
AUTOMOTIVE SERVICE AND
EXHAUST, INC.,

                       Defendants.

       This matter is before the Court on a Joint Motion for Entry of Stipulated Permanent
Injunction (Filing No. 32) filed by plaintiff Meineke Franchisor SPV, LLC (“Meineke”), 1
and defendants CALM 3322, Inc., CALM 4839, Inc., Charles Olson, Midtown Automotive
Service and Exhaust, Inc., and Elite Automotive Service and Exhaust, Inc. (collectively,
“defendants”). Having carefully reviewed this motion and the record in this case, and in
accordance with the parties’ stipulations, the Court finds as follows:

       1.       Meineke filed this action seeking a Preliminary Injunction (Filing No. 8) to
enjoin the defendants from (1) operating two automotive maintenance and repair centers
(“repair centers”) from the locations where they previously operated two Meineke repair
centers, in violation of their written agreements not to compete with Meineke, and
(2) continuing to use Meineke’s confidential and proprietary materials, trade dress, and
telephone numbers.




       1
        Meineke is the successor-in-interest to Meineke Car Care Centers, LLC, which is
the successor-in-interest to Meineke Discount Muffler Shops, Inc.
       2.      Meineke franchises its repair centers, and the defendants are two former
Meineke franchisees, the individual owner and operator of the former franchisees, and their
affiliated entities.

       3.      Permanent injunctive relief is warranted under Federal Rule of Civil
Procedure 65 against the defendants, jointly and severally, their agents, servants,
employees, attorneys, and all persons in active concert or participation with them who
receive actual notice of this injunction by personal service or otherwise (“enjoined
parties”).

       4.      The enjoined parties are:

               A.      Enjoined from owning, operating, or participating in, directly or
                       indirectly, repair centers (1) at the addresses of 4389 North 90th Street
                       in Omaha, Nebraska, 68134, and 3322 Leavenworth Street in Omaha,
                       Nebraska, 68105 (collectively, “Centers”), (2) within a six-mile radius
                       of the Centers, or (3) within a six-mile radius of any Meineke
                       franchise location in existence as of November 30, 2018, for a period
                       of two years beginning on November 30, 2018.

               B.      Enjoined from advertising, displaying, distributing, promoting,
                       selling, or using any product or service bearing any of Meineke’s
                       distinctive color schemes, logos, and symbols, including its
                       trademarks, service marks, and trade dress to identify the source,
                       origin, and sponsorship of Meineke’s system’s facilities and services
                       publicized throughout the United States, including Meineke’s name
                       and logo “Meineke Car Care Center,” registered with the U.S. Patent
                       and Trademark Office at Numbers 78705702, 78705286, 78437010,
                       and 76563372 (the “Meineke Marks”) or any colorable intimation
                       thereof.

                                               2
C.   Enjoined from displaying or using any of the Meineke Marks to
     advertise, identify, promote, or sell any product or service or any of
     their businesses.

D.   Enjoined from directly or indirectly making or allowing to be made
     any statement or representation or performing any act likely to lead
     the public to believe the defendants, their business operations, or their
     products and services are directly or indirectly associated with,
     affiliated with, connected to, licensed by, sponsored by, authorized
     by, or approved by Meineke.

E.   Directed to recall and deliver to Meineke all advertising, promotional
     products, displays, point of purchase materials, signs, banners,
     labeling, packaging, and all other products which bear or reference
     any of the Meineke Marks or any colorable intimation thereof.

F.   Directed to immediately notify the telephone company and all
     telephone-directory publishers of the termination of the defendants’
     rights to use the telephone numbers (402) 342-6220 and (402) 571-
     0944 (“telephone numbers”), transfer defendants’ rights to all regular,
     classified, and other telephone-directory listings associated with
     Meineke, and authorize the transfer of the telephone numbers to
     Meineke.

G.   Directed to notify in writing each former landlord of the Centers, that
     those former landlords have no rights in or to any trademarks, service
     marks, trade dress, color scheme, or other indicia related to the former
     operation of Meineke franchises at the Centers and requesting that
     those former landlords complete any and all changes, modifications,
     or other actions necessary to distinguish the Centers’ premises from

                             3
                     their appearance as Meineke franchise locations within thirty days of
                     the entry of this Order Approving Stipulated Permanent Injunction
                     (“this Order”).

              H.     Required to, upon written request by Meineke, file with the Court and
                     serve upon Meineke a written statement under oath setting forth in
                     detail the manner in which the defendants have complied with this
                     Order within ten days of such request.

       4.     This Order is binding and enforceable by citation of contempt of court. All
proceedings relating to enforcement or compliance with this Order’s terms shall be brought
before this Court, which retains jurisdiction to enforce this Order.

       5.     This Order is based on the parties’ agreement and stipulation, and the parties
have waived any right to appeal and to the inclusion of findings of fact and conclusion of
law. See Fed. R. Civ. P. 52, 65. The parties agree that this Order is entered under Rule 65
and constitutes the entry, without further notice, of a final judgment in this matter.

       6.     Because the parties’ Joint Motion for Entry of Stipulated Permanent
Injunction (Filing No. 32) is granted, Meineke’s pending Motion for Preliminary
Injunction (Filing No. 8) is denied as moot.

       IT IS SO ORDERED.

       Dated this 25th day of January 2019.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge



                                               4
